Citation Nr: 0812860	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative joint and disc disease of the 
lumbar spine prior to June 21, 2004, and in excess of 
40 percent as of June 21, 2004.

2.  Entitlement to an initial evaluation in excess of 
10 percent for hypertensive ischemic heart disease.

3.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO awarded service connection for the disabilities 
listed on the title page and assigned a 20 percent evaluation 
for degenerative joint and disc disease of the lumbar spine 
and 10 percent evaluations each for hypertensive ischemic 
heart disease and degenerative joint disease of the left 
ankle.  The veteran has appealed the evaluations assigned to 
each of these disabilities.  

In a November 2007 rating decision, the RO granted a 
40 percent evaluation for degenerative joint and disc disease 
of the lumbar spine, effective June 21, 2004.  The veteran 
has stated that he is not satisfied with the grant of the 
higher evaluation, and therefore the appeal on this issue 
continues.

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims files.  At 
the hearing, the veteran withdrew the issue of entitlement to 
an initial evaluation in excess of 10 percent for arterial 
hypertension.  Thus, that issue is no longer part of the 
current appeal.  He also submitted additional evidence and 
waived his right to initial consideration of that evidence by 
the agency of original jurisdiction, which allows the Board 
to consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2007).

The issues of entitlement to initial evaluations in excess of 
10 percent for hypertensive ischemic heart disease and 
degenerative joint disease of the left ankle are addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran's 
low back disability has been manifested by severe limitation 
of motion of limitation of forward flexion to 30 degrees or 
less.  

2.  At no time during the initial evaluation period has the 
low back disability been manifested by ankylosis, any 
significant neurological impairment, or any incapacitating 
episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The degenerative joint and disc disease of the veteran's 
lumbar spine warrants a 40 percent rating, but not higher, 
throughout the initial rating period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007 ), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error").

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession and notice with respect 
to the effective-date element of the claim, in letters mailed 
in May 2004 and March 2006.  Although the required notice was 
not sent prior to the initial adjudication of the claim, the 
Board is satisfied that this timing error was not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also notes that the veteran's service medical 
records and pertinent post-service treatment records have 
been associated with the claims folders, and the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate this claim.  
The Board is also unaware of any such evidence.  Accordingly, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

During the pendency of this claim, the criteria for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The criteria for intervertebral disc syndrome 
under Diagnostic Code 5293 that became effective on September 
23, 2002, contain notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe or a 20 percent evaluation 
if it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.


III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected low back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

At the January 2008 hearing before the undersigned, the 
veteran testified that he could stand or walk for 
approximately 30 minutes at a time and that if he used his 
back more than that, he would need to rest in order for it 
to "work again."  The veteran noted he was doing exercises 
at a gym to help his back.  He stated he was not on any 
medication for his back.  The veteran testified he would see 
his doctor (not at VA) on a yearly basis, but was not 
getting any regular treatment for his back.  He described 
having pain on a daily basis, and rated it between three and 
four on a scale from one to 10.  The veteran denied any 
radiating pain into his lower extremities from the spine.  

As noted above, the criteria for rating the veteran's low 
back disability were revised during the period of this 
claim.  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

It must be noted that the medical evidence of record 
addressing the veteran's lumbar spine (i.e., clinical 
findings of the lumbar spine) during this period is limited 
to the June 2002 and June 2004 VA examination reports.  The 
VA clinical records dated from 2001 to 2007 and the private 
medical records show treatment for diabetes mellitus and its 
complications, to include heart disease, and other 
disabilities.  Thus, the Board is basing its decision on 
these VA examination reports and the veteran's report of 
symptoms.

At the June 2002 VA examination, the veteran reported that 
his back disability had increased in severity.  He stated 
that he is incapable of lifting 15 pounds, unable to mow his 
yard, and has to be careful with twisting motions.  He 
indicated that he usually experienced one episode a year of 
severe back pain that lasted two or three weeks and totally 
incapacitated him.  The examination disclosed that the 
veteran could bend forward to 60 degrees, extend to 
5 degrees, and laterally flex to 15 degrees.  Straight leg 
raising was negative, bilaterally.  There was paraspinal 
muscle spasm but no sciatic notch tenderness.  The examiner 
did not identify any other functional impairment due to the 
back disability, but he did not address the DeLuca factors 
discussed above.  

At the June 2004 VA examination, the DeLuca factors were 
addressed, and the veteran was found to have limitation of 
forward flexion to 25 degrees.  Although the presence of 
sufficient limitation of motion to justify a 40 percent 
rating was not confirmed until the June 2004 examination, the 
June 2002 VA examination report is clearly inadequate for 
rating purposes and the Board does not find that it or any of 
the other evidence of record affirmatively establishes that 
the veteran did not have sufficient limitation of motion to 
warrant a 40 percent rating during the initial rating period 
prior to Jun 21, 2004.  Accordingly, the Board concludes that 
a 40 percent rating is warranted during that period as well.

With respect to whether more than a 40 percent rating is 
warranted, the Board notes that all of the medical evidence 
indicates that the veteran retains some useful motion of the 
lumbar spine.  None of the medical evidence shows that the 
veteran has been prescribed bed rest because of any 
incapacitating episode of intervertebral disc syndrome.  
Moreover, the medical evidence does not show that the veteran 
has any significant neurological impairment due to the 
disability.  The June 2004 VA examination report indicates 
that the veteran does not have radiculopathy.  The veteran 
himself has denied any radiculopathy.  Therefore, more than a 
40 percent rating is not warranted under the former or 
current criteria.

The Board has considered whether there is any other schedular 
basis for granting more than a 40 percent rating for any 
portion of the initial evaluation period but has found none.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected low back disability and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

The Board having determined that the veteran's degenerative 
joint and disc disease of the lumbar spine warrants a 40 
percent evaluation throughout the initial evaluation period, 
the benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

With respect to the veteran's claims for higher initial 
ratings for hypertensive ischemic heart disease and 
degenerative joint disease of the left ankle, the Board notes 
that the most recent VA examinations were performed in June 
2002 (for the ankle) and June 2004 (for the heart).  He 
alleges that both disabilities have increased in severity 
since they were last examined by VA and his representative 
has requested the Board to remand these claims in order to 
afford the veteran current VA examinations.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Therefore, the Board agrees that the veteran should 
be afforded additional VA examinations.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination to determine the current 
degree of severity of his left ankle 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the left ankle.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.

2.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination to determine the current 
degree of severity of his hypertensive 
ischemic heart disease.  The claims 
folders must be made available to and 
reviewed by the examiner.  All 
appropriate tests should be conducted, to 
include testing to determine the level of 
metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or 
syncope occurs.  If exercise testing to 
determine METs cannot be done because of 
medical reasons, the examiner should 
provide an estimation of METs due to 
heart disease.  The examiner should note 
whether the veteran has congestive heart 
failure, and/or cardiac hypertrophy or 
dilation.  The veteran's ejection 
fraction must also be determined.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


